DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
NO restrictions warranted at applicant’s initial time of filing for patent. 
Priority
Applicant claim[s] NO foreign or domestic priority at initial time of filing for patent. 
Information Disclosure Statement
Applicant filed NO information disclosure statements at initial time of filing for patent. 
Drawings
Applicant’s drawings filed on 06/29/2020 have been inspected and are in compliance with MPEP 608.02
Specification
Applicant’s specification filed on 06/29/2020 has been inspected and is in compliance with MPEP 608.01. 
Claim Objections
NO objections warranted at applicant’s initial time of filing for patent. 
Claim Interpretation – 35 USC 112th 6th or F
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function. 
For example, such claim[s] and claim limitation(s) is/are: 
As per claim 10. A communication circuit for high speed authentication of data packets, the communication circuit comprising:
a network interface configured “to:
receive a data packet from a network, store the data packet in a buffer as it 18 received from the network, and
manage transmission of the data packet from the buffer to a shared memory
location via a communication bus;”
a software packet processing module configured “to read the data packet from the shared memory location when transmission of the data packet to the shared memory location is complete;” and
an inline logic circuit configured “to:
read the data packet from the communication bus as it is transferred from the
buffer to the shared memory location,
authenticate the data packet as the data packet is being transferred by the network
interface from the buffer to the shared memory, and
 set an alternate done bit in the shared memory location when the authentication is complete, wherein the alternate done bit indicates to the software packet processing
module that transmission of the data packet to the shared memory location is complete.”

As per claim 11. The communication circuit of claim 10 wherein:
the network interface is further configured “to generate a EMAC descriptor for the data
packet as it is received from the network, the EMAC descriptor includes a first ownership bit, and
the network interface initially sets the first ownership bit to indicate that the network
interface owns the data packet.”

As per claim 12. The communication circuit of claim 11 wherein:
the inline logic circuit is further configured “to generate a second descriptor,
the second descriptor includes the alternate done bit and supplements the EMAC
descriptor, the network interface is further configured to set the first ownership bit to indicate that the network interface no longer owns the data packet when the network interface has completed transmission of the data packet from the buffer to the shared memory location, and
the inline logic circuit sets the alternate done bit when the authentication is complete and
when the first ownership bit indicates that the network interface no longer owns the data packet.”

As per claim 13. The communication circuit of claim 10 wherein the inline logic circuit is further configured “to authenticate the data packet by:
parsing header data from the data packet;
identifying a security association corresponding to the data packet from the header data;
determining a security operation for the data packet as a function of the security
association determining a first secure signature for the data packet as it is read from the
communication bus via the security operation; and
comparing the first secure signature to a second secure signature in the data packet to
authenticate the data packet.”

As per claim 14. The communication circuit of claim 13 wherein the inline logic circuit is further configured “to determine the first secure signature by:
identifying a secure hash algorithm as a function of the security operation;
streaming the data packet through the secure hash algorithm as it is read from the
communication packet; and
setting the first secure signature to an output of the secure hash algorithm when the entire data packet has finished being streamed through the secure hash algorithm.”

As per claim 15. The communication circuit of claim 14 wherein the inline logic circuit is further configured “to:
build a decryption descriptor for the data packet, write the decryption descriptor to descriptor ring for a decryption module, monitor a completion bit set by the decryption module, wherein the decryption module is operative to read the decryption descriptor from the descriptor ring, decrypt the data packet, and generate a clear data packet, and
set the alternate done bit after the completion bit is set by the decryption module.”

As per claim 16. A communication circuit for high speed authentication of data packets, the communication circuit comprising:
a network interface configured “to:
receive a data packet from a network, and
store the data packet in a buffer as it is received from the network, wherein:
the data packet is transmitted from a source to a destination, a software packet processing module configured to execute the destination reads the data packet when transmission of the data packet to the destination is complete;” and
an inline logic circuit configured “to:
read the data packet received in the buffer from the network,
authenticate the data packet, and
set an alternate done bit when the authentication is complete, wherein the alternate done bit indicates to the software packet processing module that transmission of the data packet to the destination is complete.”

As per claim 17. The communication circuit of claim 16 wherein:
the network interface is further configured “to generate a EMAC descriptor for the data
packet as it is received from the network, the EMAC descriptor includes a first ownership bit, and the network interface initially sets the first ownership bit to indicate that the network interface owns the data packet.”

As per claim 18. The communication circuit of claim 17 wherein:
the inline logic circuit is further configured “to generate a second descriptor the second descriptor includes the alternate done bit and supplements the EMAC
descriptor, and
the inline logic circuit sets the alternate done bit when the authentication is complete and
when the first ownership bit indicates that the network interface no longer owns the data packet.”

As per claim 19. The communication circuit of clam 16 wherein the inline logic circuit is further configured “to authenticate the data packet by:
parsing header data from the data packet;
identifying a security association corresponding to the data packet from the header data;
determining a first security operation for the data packet as a function of the security
association;
determining a secure signature for the data packet as it is read from the communication
bus via the security operation; and
comparing the first secure signature to a second secure Signature in the data packet to
authenticate the data packet.”

As per claim 20. The communication circuit of claim 16 wherein the inline logic circuit is further configured “to:
build a decryption descriptor for the data packet,
write the decryption descriptor to a descriptor ring for a decryption module,
monitor a completion bit set by the decryption module, wherein the decryption module is
operative to read the decryption descriptor from the descriptor ring, decrypt the data packet, and generate a clear date packet, and
set the alternate done bit after the completion bit is set by the decryption module.”
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  
(1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or 
(2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
Appropriate action required. 
Claim Rejections – 35 USC § 112
NO rejections warranted at applicant’s initial time of filing for patent. 
Double Patenting
NO rejections warranted at applicant’s initial time of filing for patent. 
Claim Rejections - 35 USC § 101
NO rejections warranted at applicant’s initial time of filing for patent. 
Claim Rejections - 35 USC § 102
NO rejections warranted at applicant’s initial time of filing for patent. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claim(s) 1, 2, 3, 10, 13, 16, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rahim et al. [US PAT # 7406089] in view of Padmanabhan [US PGPUB # 2021/0243193]
As per claim 1. Rahim does teach a method for high speed authentication of data packets [col. 1, lines 38 – 50, Storing the packet and processing it in parallel provides enhanced performance. Performing storage and processing in parallel can, however, lead to problems. For example, problems may occur if processing finishes before the entire packet is stored. If storing the packet takes longer than the processing, the system may attempt to read the packet out of the memory subsystem before the packet is completely is stored. Attempting to read out the packet before it is finished being written will result in reading out incorrect data, data that is not part of the packet. It is also possible that even though the packet is stored prior to the packet processing being finished, the packet data was corrupted in some way during writing, storage, or reading.], comprising the steps of:
receiving a data packet at an input buffer in a network interface [Figure # 1, and col. 3, lines 10 – 13, FPC 130 performs packet transfers between PIC 110, PIC 120, and the switch fabric 150. For each packet, FPC 130 may process parts of the packet and at the same time be in the process of buffering the packet];
transferring the data packet from the input buffer to a shared memory location on a memory device using the network interface, wherein the data packet is transferred via a communication bus [Figure # 1, and col. 3, lines 15 – 19, For example, FPC 130 may perform a route lookup based on packet header information while buffering the packet. The route lookup provides destination information for the packet. FPC 130 then reads the packet out of the buffer and sends the packet either to PIC 110, PIC 120, or switch fabric 150, depending on the destination information.];
reading the data packet from the communication bus as it is transferred from the input buffer to the shared memory location with an in-line logic circuit [Figure # 1, and col. 3, lines 15 – 19, For example, FPC 130 [i.e. includes both the first I/O logic 136] may perform a route lookup based on packet header information while buffering the packet. The route lookup provides destination information for the packet. FPC 130 then reads the packet out of the buffer and sends the packet either to PIC 110, PIC 120, or switch fabric 150, depending on the destination information. 
Where at col. 3, lines 60 – 64, First I/O logic 136 [i.e. applicant’s in-line logic circuit] creates a notification for each packet. The notification is a data structure that includes basic information regarding the packet and address elements that may be used for reading out of the D cells for the packet. Notification 270 can only store a limited number of address elements. 
Where at col. 4, lines 4 – 10, A notification is complete either when all the D cells are stored and all the address elements for accessing the D cells are stored in the notification, or when the notification is full of address elements and the link to the first I cell has been stored in the notification. After the notification is complete, first I/O logic 136 forwards the notification to R unit 148 for processing. 
Then at col. 4, lines 35 – 38, When first I/O logic 136 or second I/O logic 138 receives a notification from Mq 142, it reads D cells from Md 146 using the address elements stored in the notification and I cells linked to the notification, if any.];
executing authentication of the data packet with the inline logic circuit as the data packet is being transferred by the network interface from the input buffer to the shared memory location [Figure # 1, col. 5, lines 1 – 7, Using first I/O logic 136 [i.e. applicant’s in-line logic circuit] by way of example, suppose first I/O logic 136 has received a notification from Mq 142. First I/O logic 136 generates a signature from the notification using the same process as was used to create the signature that was stored with the I cells. As each I cell is read from Md 146 [i.e. applicant’s shared memory locations], the signature stored with the I cells is compared with the generated signature. If they match, the I cell is considered valid.];
setting an alternate done bit with the inline logic circuit when the inline logic circuit has completed authentication of the data packet [Figure # 1, and col. 4, lines 54 – 58, To overcome these and other issues, first I/O logic 136 and second I/O logic 138 create a signature based on the notification, and store the signature with each I cell. Storing a signature with each I cell allows each I cell to be validated when it is read out of Md 146.].
	Rahim does not teach clearly the claim limitation of “writing the alternate done bit in the shared memory location with the inline logic circuit; and
reading the alternate done bit with a software packet processing module to access the data packet from the shared memory location.”
	However, Padmanabhan does teach “writing the alternate done bit in the shared memory location with the inline logic circuit [paragraph: 0041, lines 19 – 27, in which the write transaction operation by a system [i.e. applicant’s inline logic circuit] is added to the blockchain [i.e. applicants shared memory] with an indication [i.e. applicant’s alternate done bit] the user has permission to read the data identified by the read request; retrieving the data from the blockchain identified by the read request; throwing an event indicating the user has permission to read the data identified by the read request and returning as part of the thrown event, the data retrieved from the blockchain; and returning the data retrieved from the blockchain to the user in fulfillment of the read request. ]; and
reading the alternate done bit with a software packet processing module to access the data packet from the shared memory location [paragraph: 0041, lines 19 – 27, in which the write transaction operation by a system [i.e. applicant’s inline logic circuit] is added to the blockchain [i.e. applicants shared memory] with an indication [i.e. applicant’s alternate done bit] the user has permission to read the data identified by the read request; retrieving the data from the blockchain identified by the read request; throwing an event indicating the user has permission [i.e. applicant’s reading the alternate done bit] to read the data identified by the read request and returning as part of the thrown event, the data retrieved from the blockchain; and returning the data retrieved from the blockchain to the user in fulfillment of the read request.].”
	It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to combine the teachings of Rahim and Padmanabhan in order for the forwarding of the packet stream between the physical interface cards [PICs’] and the flex port concentrator [FPC] of Rahim to include securing the packet stream with a key of Padmanabhan. This would allow the data to traverse between FPC and the PICs’ in an encrypted and secure manner. See paragraph: 0065, lines 5 – 9 of Padmanabhan. 
As per claim 2. Rahim does teach the method of claim 1 further comprising the step of setting a transmission done bit with the network interface when transmission of the data packet from the input buffer to the shared memory location is complete [Rahim, col. 3, lines 60 – 64, First I/O logic 136 [i.e. applicant’s in-line logic circuit] creates a notification for each packet. The notification is a data structure that includes basic information regarding the packet and address elements that may be used for reading out of the D cells for the packet. Notification 270 can only store a limited number of address elements. 
Where at col. 4, lines 4 – 10, A notification [i.e. applicant’s transmission bit] is complete either when all the D cells are stored and all the address elements for accessing the D cells are stored in the notification, or when the notification is full of address elements and the link to the first I cell has been stored in the notification. After the notification is complete, first I/O logic 136 forwards the notification to R unit 148 for processing. 
Then at col. 4, lines 35 – 38, When first I/O logic 136 or second I/O logic 138 receives a notification from Mq 142, it reads D cells from Md 146 using the address elements stored in the notification and I cells linked to the notification, if any], wherein the software packet processing module accesses the data packet by reading the alternate done bit rather than the transmission done bit [Padmanabhan,   paragraph: 0041, lines 19 – 27, in which the write transaction operation by a system is added to the blockchain [i.e. applicants shared memory] with an indication [i.e. applicant’s alternate done bit] the user has permission to read the data identified by the read request; retrieving the data from the blockchain identified by the read request; throwing an event indicating the user has permission [i.e. applicant’s reading the alternate done bit] to read the data identified by the read request and returning as part of the thrown event, the data retrieved from the blockchain; and returning the data retrieved from the blockchain to the user in fulfillment of the read request].
As per claim 3. Rahim as modified does teach the method of claim 1 wherein the step of executing authentication of the data packet further comprises the following steps performed by the inline logic circuit:
parsing header data from the data packet [Rahim, col. 3, lines 31 – 35, packets received by L unit 132 include two portions: a header portion and a packet data portion. L unit 132 may process the header and the remainder of each packet];
identifying a security association corresponding to the data packet from the header data [Rahim, col. 3, lines 60 – 64, First I/O logic 136 [i.e. applicant’s in-line logic circuit] creates a notification for each packet. The notification is a data structure that includes basic information regarding the packet and address elements that may be used for reading out of the D cells for the packet. Notification 270 can only store a limited number of address elements. Where further of Rahim, at Figure # 1, col. 5, lines 1 – 7, Using first I/O logic 136 [i.e. applicant’s in-line logic circuit] by way of example, suppose first I/O logic 136 has received a notification [i.e. applicant’s identifying a security association corresponding…header data] from Mq 142. First I/O logic 136 generates a signature from the notification using the same process as was used to create the signature that was stored with the I cells.];
determining a security operation for the data packet as a function of the security association [Rahim, Figure # 1, col. 5, lines 1 – 7, Using first I/O logic 136 [i.e. applicant’s in-line logic circuit] by way of example, suppose first I/O logic 136 has received a notification from Mq 142. First I/O logic 136 generates a signature from the notification using the same process [i.e. applicant’s determining a security operation for the data packet….security association] as was used to create the signature that was stored with the I cells.]:
determining a first secure signature for the data packet as if is read from the communication bus via the security operation [Rahim, Figure # 1, and col. 4, lines 54 – 58, To overcome these and other issues, first I/O logic 136 and second I/O logic 138 create a signature based on the notification, and store the signature with each I cell. Storing a signature with each I cell allows each I cell to be validated when it is read out of Md 146.]; and
comparing the first secure signature to a second secure signature in the data packet to authenticate the data packet [Rahim, Figure # 1, col. 5, lines 1 – 7, Using first I/O logic 136 by way of example, suppose first I/O logic 136 has received a notification from Mq 142. First I/O logic 136 generates a signature from the notification using the same process as was used to create the signature that was stored with the I cells. As each I cell is read from Md 146, the signature stored with the I cells is compared with the generated signature. If they match, the I cell is considered valid.].
As per communication circuit claim 10 that includes the same or similar claim limitations as method claim 1, and is similarly rejected. 
As per communication circuit claim 13 that includes the same or similar claim limitations as method claim 3, and is similarly rejected. 
As per communication circuit claim 16 that includes the same or similar claim limitations as method claim 1, and is similarly rejected. 
As per communication circuit claim 19 that includes the same or similar claim limitations as method claim 3, and is similarly rejected. 
Claim(s) 4, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rahim et al. [US PAT # 7406089] in view of Padmanabhan [US PGPUB # 2021/0243193] as applied to claim[s] 3 above, and further in view of Bekiares et al. [US PAT # 8976813]
As per claim 4. Rahim and Padmanabhan do teach what is taught in the rejection of clam 3 above. 
Rahim and Padmanabhan do not teach clearly the method of claim 3 wherein the step of determining the secure signature for the data packet further comprises the steps of identifying a secure hash algorithm as a function of the security operation;
streaming the data packet through the secure hash algorithm as itis read from the communication packet; and
setting the first secure signature to an output of the secure hash algorithm when the entire data packet has finished being streamed through the secure hash algorithm.
However, Bekiares does teach the method of claim 3 wherein the step of determining the secure signature for the data packet further comprises the steps of identifying a secure hash algorithm as a function of the security operation [Figure # 5, and col. 7, lines 25 – 28, For example, the QoS broker application 504 may provide the requesting application 502 with the appropriate algorithm for implementing a pseudorandom number generator or cryptographic hash function using the key value];
streaming the data packet through the secure hash algorithm as it is read from the communication packet [Figure # 5, and col. 8, lines 32 – 38, the requesting application 502 begins transmitting a flow of packets intended to be handled with the requested QoS to the QoS enforcement application 506 (e.g., via first communications network 204), wherein each packet of the flow has a pseudorandom value for its packet  flow identification field of its packet header that is determined using the key value. ]; and
setting the first secure signature to an output of the secure hash algorithm when the entire data packet has finished being streamed through the secure hash algorithm [Figure # 5, and col. 7, lines 28 – 36, Additionally, it should be noted that in some embodiments, the results of the cryptographic hash function may contain more bits than are allotted to the packet flow identification field, in which case, the QoS broker application 504 may provide the requesting application 502 with the appropriate algorithm for selecting a particular subset (or for truncating a particular subset) of the bits of the hash value (or digest) to obtain the pseudorandom value for the packet flow identification field.].
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to combine the teachings of Rahim as modified and Bekiares in order for the forwarding of the packet stream between the physical interface cards [PICs’] and the flex port concentrator [FPC] of Rahim as modified to include specific packet stream parameters that allow for specialized authentication of the packet data stream of Bekiares. This would allow for the data to be authenticated by the PICs’ if both the packet stream contains the parameters and the PICs’ have the algorithm that matches such authentication processing parameters. See col. 1, lines 56 – 62 of Bekiares. 
As per communication circuit claim 14 that includes the same or similar claim limitations as method claim 4, and is similarly rejected. 
Allowable Subject Matter
Claim[s] 5 – 9, 11, 12, 15, 17, 18, 20 contain allowable subject matter, but as allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Claim[s] 5 – 9, 11, 12, 15, 17, 18, 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
***The examiner notes that a notice of allowance can be written in the next subsequent office once all formal requirements have been overcome. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Connery et al. [US PAT # 6311276], who generally does teach A security feature is added to the Wake On LAN packet protocol, and an extensible mechanism is provided allowing for other commands and options to be specified within the Wake On LAN packet. The protocol allows for signaling power management circuits in a host computer in response to messages received through a network interface. Logic coupled to the network interface detects a received network packet carrying a message from a source to the management circuits in the host computer. The logic includes security logic that is responsive to data in the packet to authenticate the source of the message, to accept the message and generate a signal to the management circuit in the host computer when the message passes authentication, and to discard the message when the message fails authentication. The message includes a message authentication code timestamp indicating a time at which the source produced the message and/or a random value token. The security logic includes resources to verify the message authentication code and to prevent re-use of the message.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANT SHAIFER - HARRIMAN whose telephone number is (571)272-7910. The examiner can normally be reached M - F: 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on 571- 272- 3811. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANT B SHAIFER HARRIMAN/Primary Examiner, Art Unit 2434